2008 ND 151
In the Matter of the Application for Disciplinary Action Against Dennis D. Fisher, a Member of the Bar of the State of North Dakota.
Disciplinary Board of the Supreme Court of the State of North Dakota, Petitioner
v.
Dennis D. Fisher, Respondent
No. 20080198.
Supreme Court of North Dakota.
Decided August 21, 2008.
Per Curiam.
[¶1] On August 13, 2008, an Application for Interim Suspension of Dennis D. Fisher, a member of the Bar of North Dakota, with supporting documents including certified copies of criminal judgments in City of Fargo v. Fisher, Fargo Municipal Court Case Nos. 412843 through 412846, was filed under N.D.R. Lawyer Discipl. 4.1D by Paul W. Jacobson, Disciplinary Counsel. The criminal judgments show that Fisher plead guilty to the crimes of simple assault, theft (2 counts), and disorderly conduct.
[¶2] N.D.R. Lawyer Discipl. 4.1D provides that upon the filing with the Court of a certificate or other satisfactory evidence of conviction demonstrating that a lawyer has been convicted of a serious crime, the Court shall enter an order immediately suspending the lawyer pending final disposition of a disciplinary proceeding predicated upon the conviction.
[¶3] Under N.D.R. Lawyer Discipl. 4.1C, a serious crime is any felony and any lesser crime a necessary element of which, as determined by the statutory or common law definition of the crime, involves interference with the administration of justice, false swearing, misrepresentation, fraud, willful failure to file income tax returns, deceit, bribery, extortion, misappropriation, theft, or an attempt or a conspiracy or solicitation of another to commit any of those crimes.
[¶4] City of Fargo, N.D., Ordinances § 10-0602 (1992) provides that theft as defined by chapter 12.1-23 of the North Dakota Century Code is unlawful and prohibited within the jurisdiction of the City of Fargo. North Dakota Century Code § 12.1-23-02 states "A person is guilty of theft if he:
1. Knowingly takes or exercises unauthorized control over, or makes an unauthorized transfer of an interest in, the property of another with intent to deprive the owner thereof; 2. Knowingly obtains the property of another by deception or by threat, with intent to deprive the owner thereof, or intentionally deprives another of his property by deception or by threat; or 3. Knowingly receives, retains, or disposes of property of another which has been stolen, with intent to deprive the owner thereof."
[¶5] The Court is satisfied that the evidence presented demonstrates that Fisher plead guilty to and was convicted of two misdemeanor counts of theft. Fisher's convictions for theft constitute a serious crime for purposes of N.D.R. Lawyer Discipl. 4.1C and N.D.R. Lawyer Discipl. 4.1D.
[¶6] ORDERED, under N.D.R. Lawyer Discipl. 4.1D, Dennis D. Fisher's license to practice law in North Dakota is SUSPENDED effective immediately and until further order of this Court, pending final disposition of a disciplinary proceeding predicated upon the convictions.
[¶7] FURTHER ORDERED, that Dennis D. Fisher comply with N.D.R. Lawyer Discipl. 6.3 regarding Notice of Status.
[¶8] Gerald W. VandeWalle, C.J.
Dale V. Sandstrom
Mary Muehlen Maring
Carol Ronning Kapsner
Daniel J. Crothers